UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PATRICK B. DUNBAR,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   18-CV-9625 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
EMPIRE SZECHUAN NOODLE HOUSE INC. and NEW :
GOLD EQUITIES CORP.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of (1) a letter from Defendants seeking leave to “move for summary

judgment and dismissal of the complaint,” Dkt. 90; (2) a letter from Plaintiff requesting to amend the

Complaint, to move for summary judgment, and to compel Defendants to produce the legal name of the

new tenant, Dkt. 91; and (3) letters from Plaintiff and Defendants in opposition to the pre-motion letters,

Dkts. 92, 94.

        In Defendants’ opposition to Plaintiff’s pre-motion letter, Dkt. 94, Defendants did not oppose

Plaintiff’s request that the Court compel Defendants to produce the legal name of the new tenant.

Accordingly, Defendants shall provide the name of the new tenant by June 22, 2021.

        Plaintiff shall file his motion to amend the Complaint by June 28, 2021; Defendants shall file their

opposition by July 6, 2021; and Plaintiff shall file his reply, if any, by July 12, 2021. In the parties’

briefing, the parties should address, among other appropriate issues: (1) whether amendment would be

futile in light of the “maximum extent feasible” standard, 28 C.F.R. § 36.402(a)(1), (c), and (2) whether

further discovery is necessary in the event leave to amend is granted. Following its resolution of the
motion to amend, the Court will set a schedule for further discovery, if necessary, and a briefing schedule

for the parties’ proposed motions for summary judgment.

       SO ORDERED.

Dated: June 21, 2021                               __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                         United States District Judge




                                                    2
